 Case 2:18-cv-02084-JAK-AGR Document 20 Filed 03/11/21 Page 1 of 1 Page ID #:1243



 1                                                                         JS-6

 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   ALFONSO LOAIZA,                        )     NO. CV 18-2084-JAK (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   SCOTT KERNAN, et al.,                  )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed with prejudice.
21
22   DATED: 0DUFK                    __________________________________
                                                      JOHN A. KRONSTADT
23                                                 United States District Judge
24
25
26
27
28
